Citation Nr: 1802178	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-44 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to March 18, 2015, and in excess of 20 percent thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for left shoulder bursitis prior to March 18, 2015, and in excess of 20 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16 (b).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney
ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1980 to November 1980, and from January 1991 to July 1991.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that the Veteran filed a notice of disagreement (NOD) with respect to a March 2017 determination that granted service connection for depressive disorder and assigned a 30 percent rating effective September 17, 2007.  In July 2017, the RO acknowledged receipt of the NOD and is taking additional action.  As such, this situation is distinguishable from Manlicon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As such, the Board finds that a remand for the issuance of a statement of the case for this issue is not necessary at this time.

The issue of a TDIU, to include on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the evidence is in equipoise as to whether the Veteran's cervical spine disability has been manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such reversed lordosis.
2.  For the initial rating period prior to March 18, 2015, the Veteran's service-connected lumbar spine disability was not shown to have been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

3.  For the rating period beginning March 18, 2015, the Veteran's lumbar spine disability was not manifested by limitation of forward flexion to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.

4.  For the rating period prior to March 18, 2015, the Veteran's left shoulder disability was manifested by painful limited motion when lifting or carrying items and more nearly approximated limitation of motion to shoulder level.

5.  For the entire rating period on appeal, Veteran's left shoulder disability has not more nearly approximated limitation of motion to midway between the side and shoulder level or 25 degrees from the side.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but no higher, for the cervical spine disability have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2017).

2.  For the rating period prior to March 18, 2015, the criteria for a disability rating in excess of 10 percent for the lumbar spine disability have not been met.  38 U.S.C. 
§ 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2017).

3.  For the rating period beginning March 18, 2015, the criteria for a disability rating in excess of 20 percent for the lumbar spine disability have not been met.  
38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2017).

4.  For the rating period prior to March 18, 2015, the criteria for a rating of 20 percent, but no higher, for the left shoulder disability have been met.  38 U.S.C. 
§§ 1155 (2012); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5201 (2017).

5.  For the rating period beginning March 18, 2015, the criteria for a rating in excess of 20 percent for the left shoulder disability have not been met.  38 U.S.C. 
§§ 1155 (2012); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations. See 38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities. 
The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Rating Analysis for Cervical Spine Disability

The Veteran maintains that his cervical spine disability is more severe than what is contemplated by the currently assigned 10 percent rating. 

The Veteran's cervical spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5243 for degenerative disc disease.  Under Diagnostic Code 5242 (degenerative arthritis of the spine), a 10 percent disability rating is assigned when there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or a combined range of motion of the cervical spine greater than 170 but no greater than 335; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour. 

A 20 percent disability rating is for assignment when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent disability rating is assigned where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent disability rating is assigned where there is unfavorable ankylosis of the entire cervical spine. 

A 100 percent disability rating is assigned where there is unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (see also Plate V) provides that, for VA compensation purposes, normal cervical motion is forward flexion, extension, and lateral flexion from zero to 45 degrees.  Normal left and right rotation is from zero to 80 degrees.  The normal combined range of motion for the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.
Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. 
§ 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 
Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

Upon review of the evidence of record, the Board finds that, for the entire initial rating period on appeal, the evidence is in equipoise as to whether the Veteran's cervical spine disability has been manifested muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such reversed lordosis.

The evidence includes a July 2006 VA general medical examination report.  Although the Veteran reported only low back pain, the examiner conducted range of motion testing on the cervical spine.  Specifically, flexion of the cervical spine was limited to 45 degrees, and extension was to 0 degrees.  Bilateral rotation was to 80 degrees and bilateral lateral flexion was to 45 degrees.  There was no pain on motion and no lack of endurance or fatigue with repetitive movement.  The examiner did not address whether the Veteran had cervical muscle spasms or guarding. 

The Veteran was afforded another VA examination in November 2007.  At that time, the Veteran reported occasional pain, decreased motion, and spasms.  Flare-ups were noted to occur daily and were alleviated by hear, ice and/or Advil.  The examiner noted that the Veteran had incapacitating episodes as a result of cervical spine IVDS.  In the last 12 months, he was given a medical certificate due to acute IVDS for 3 days of bed rest.  The examiner also indicated that the Veteran's muscle spasm or guarding were severe enough to be responsible for abnormal gait or abnormal spinal contour, to specifically include "reverse lordosis."  Range of motion testing revealed flexion limited to 45 degrees, with pain starting at 35 degrees.  There was no pain on motion and no lack of endurance or fatigue with repetitive movement.  

Most recently, the Veteran was afforded a cervical spine VA examination in March 2015.  During the evaluation, the Veteran reported occasional upper back pain without radiation.  Pain worsened with driving.  No flare-ups were reported.  Range of motion testing revealed forward flexion of the cervical spine to 35 degrees.  Pain was noted on examination, but did not result in functional loss.  There was no evidence of pain on weight-bearing.  After three repetitions, flexion of the cervical spine was unchanged.  The examiner indicated that the Veteran had localized tenderness, guarding, or muscle spasms, but they did not result in abnormal gait or abnormal spinal contour.  There was no radiculopathy or ankylosis.  Although incapacitating episodes were noted, the Veteran did not have any episodes of acute
signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  

Upon review of the evidence of record, the Board finds that the Veteran's cervical spine disability more nearly approximates a 20 percent rating.  As noted by the November 2007 VA examiner, the Veteran was found to have muscle spasm of the cervical spine or guarding that was severe enough to be responsible for abnormal gait or abnormal spinal contour (i. e., reverse lordosis).  Notably, the July 2006 VA examiner did not address whether the Veteran had muscle spasms.  Further, the Veteran's range of motion of the cervical spine has been limited to, at worst, 35 degrees, which is just 5 degrees more than what is required for a 20 percent disability rating under the General Rating Formula for Diseases and Injures of the Spine.  Given the Veteran's reports of flare-ups and muscle spasms, the Board finds it reasonable to assume that his range of motion in the cervical spine would more nearly approximate flexion less than 35 degrees.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating is warranted for the Veteran's cervical spine throughout the rating period on appeal.  

The Board further finds that, for the entire rating period on appeal, a rating in excess of 20 percent is not warranted.  The weight of the evidence does not demonstrate forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine which would warrant a 30 percent rating. Therefore, a higher rating in excess of 20 percent is not warranted for the rating period on appeal.
The Board has also considered the Veteran's reported impairment of function, such as pain and stiffness, and has considered additional limitations of motion due to pain.  Even considering additional limitation of motion or function of the cervical spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59,), the evidence does not show that the cervical spine disability more nearly approximates the criteria for a higher rating for any period on appeal.  The Veteran's flare-ups have been considered in the currently assigned 20 percent rating.  Further, following repetitive use testing, there was no additional limitation of motion in the cervical spine in the examination reports discussed above.  The Board finds that pain and reduced range of motion is fully contemplated in the current 20 percent rating.  As such, a higher rating based on pain and functional loss is not warranted.

The Board has also reviewed VA treatment records; however, they do not show forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

Next, the Board finds that the Veteran has been diagnosed with Intervertebral Disc Syndrome; however, he has also not reported more than one incapacitating episode requiring physician prescribed bed rest during the last 12 months.  Accordingly, the Board finds that consideration for a higher rating pursuant to Diagnostic Code 5243 (Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) is not warranted.

As instructed by Note (1) to the General Rating Formula, associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  The evidence does not show a diagnosis of a neurological disability associated with the cervical spine disability.  The Veteran also denied radiating pain during the March 2015 VA examination.  Accordingly, a separate rating for an objective neurological abnormality is not warranted. 

For these reasons, the Board finds that the service-connected cervical spine disability more nearly approximates the criteria for a 20 percent rating, but no higher, for the entire rating period on appeal.
Rating Analysis for Lumbar Spine Disability

The Veteran maintains that his lumbar spine disability is more severe than what is contemplated by the currently assigned 10 and 20 percent ratings. 

The Veteran's lumbar spine disability has been rated under Diagnostic Code 5243 for IVDS, which is to be rated either under the General Rating Formula or under the IVDS Formula, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  The IVDS Formula provides a 20 percent rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1) to DC 5243 provides that, for purposes of ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

The General Rating Formula provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned forward flexion of the thoracolumbar spine 30 degrees or less; or, unfavorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is assigned for unfavorable ankylosis of entire spine.

The Notes following the General Rating Formula provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

The Board finds that, for the initial rating period prior to March 18, 2015, the Veteran's service-connected lumbar spine disability was not shown to have been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

During a July 2006 VA examination, the Veteran reported low back pain that was worse with bending, lifting, or prolonged standing.  He reported flare-ups 3-4 time a month.  Upon range of motion testing, flexion was limited to 80 degrees with pain at 70 degrees.  Extension was limited to 25 degrees, with pain starting at 20 degrees.  Bilateral rotation was to 45 degrees with no pain reported and bilateral lateral flexion was to 30 degrees with pain reported at the end of motion to right side but no functional limitation.  There was also no lack of endurance or fatigue with repetitive movement.  Lumbar muscle spasms were noted to be present at the time of evaluation and were more prominent on right side.  There were no signs or symptoms of radiculopathy.  The examiner also indicated that the Veteran's posture and gait were good and there was no sign of lordosis or scoliosis.  

The Veteran was afforded a VA spine examination in November 2007; however, the examiner evaluated only the cervical spine.  No range of motion testing or other clinical testing was performed on the lumbar spine.  

In March 2015, the Veteran was afforded a thoracolumbar spine examination.  At that time, the Veteran reported constant low back pain without radiation.  Lifting and bending was noted to worsen the pain.  Range of motion testing revealed flexion limited to 55 degrees.  After repetitive use, flexion was limited to 50 degrees.  The examiner also indicated that the Veteran had localized tenderness and guarding, but it was not severe enough to result in abnormal gait or abnormal spinal contour.  The examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms of radiculopathy.

Upon review of all the evidence of record, lay and medical, the Board finds that the criteria for a rating in excess of 10 percent has not been met based upon the range of motion of the thoracolumbar spine for the appeal period prior to March 18, 2015. Specifically, forward flexion of the thoracolumbar spine was limited to, at worst, 70 degrees and the combined range of motion of the thoracolumbar spine in both VA examinations discussed above was greater than 120 degrees.  There was also no objective evidence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour or ankylosis. 

The Board has reviewed VA treatment records; however, they do not show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees.
There is also no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-7.  The July 2006 VA examination report considered pain when range of motion testing was conducted and the Veteran had no lack of endurance or fatigue with repetitive movement. 

The Board finds that the limitation of motion and functional loss due to pain is contemplated in the currently assigned 10 percent rating.  Any functional loss due to pain or other symptoms does not amount to additional limitation of motion.  Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

The Board further finds that a higher rating is not warranted under Diagnostic Code 5243 for incapacitating episodes associated with intervertebral disc syndrome.  The Veteran was noted to have IVDS; however, there is no indication that the Veteran's lumbar spine disability had resulted in incapacitating episodes having a total duration of at least two weeks during the past 12 months.  The evidence also does not demonstrate, and the Veteran has not contended, that a physician prescribed bed rest during any flare-up.  Thus, the Board finds that a disability evaluation in excess of 10 percent for the lumbar spine disability is not warranted under Diagnostic Code 5243 for the rating period prior to March 18, 2015.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board next finds that a rating in excess of 20 percent beginning March 18, 2015 is not warranted.  In this regard, the evidence does not show that the Veteran's lumbar spine disability was manifested by limitation of forward flexion to 30 degrees or less.  As noted by the March 2015 VA examiner, forward flexion was limited to 50 degrees.  Further, there is no indication that the Veteran has favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  As such, a rating in excess of 20 percent is not warranted beginning March 18, 2015.  
Moreover, as instructed by Note (1) to the General Rating Formula, associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  The evidence does not show a diagnosis of a neurological disability associated with the lumbar spine disability throughout the rating period on appeal.  The Veteran also denied radiating pain during the March 2015 VA examination.  Accordingly, a separate rating for an objective neurological abnormality is not warranted. 

Rating Analysis for Left Shoulder Disability

The Veteran maintains that his left shoulder disability is more severe than what is contemplated by the currently assigned 10 and 20 percent ratings. 

The Veteran's left shoulder disability has been rated under Diagnostic Code 5201 for limitation of motion of the shoulder.  He has been diagnosed with left shoulder bursitis and tendinitis.  The rating criterion for Diagnostic Code 5201 relies on range of motion tests in assessing the severity of a disability.  The Veteran is right arm dominant.  Under Diagnostic Code 5201, limitation of motion of the (minor) arm to shoulder level (i.e. 90 degrees) warrants a 20 percent rating.  Motion limited midway between the side and shoulder level (i.e. less than 90 degrees but more than 25 degrees shoulder motion) warrants a 20 percent rating.  Motion limited to 25 degrees or less from the side is rated at 30 percent.

The evidence includes a November 2007 VA examination.  During the evaluation, the Veteran occasional pain with flare-ups occurring when lifting heavy objects.  Upon range of motion testing, active motion was to 100 degrees, with pain throughout the entire range of motion.  Passive range of motion was to 110 degrees.   Repetitive motion did not additionally limit the Veteran's range of motion.  The examiner indicated that the Veteran's left shoulder disability caused "severe" problems with chores, shopping, exercise, recreation, traveling, and sport activities.  

During a March 2015 VA examination, the Veteran complained of occasional left shoulder pain that increased when doing overhead activities.  The Veteran denied flare-ups associated with the left shoulder.  Upon range of motion testing, flexion was limited to 160 degrees and abduction was to 140 degrees with pain, but not resulting in functional loss.  After repetitive use, flexion was limited to 145 degrees and abduction was to 120 degrees.  Further, the examiner indicated that the Veteran had a positive empty-can test, which included weakness at 90 degrees in abduction. 

The Board finds that a 20 percent rating for the Veteran's left shoulder disability is warranted for the rating period prior to March 18, 2015. 

The weight of the evidence, including the medical evidence discussed above, reflects that the Veteran's left shoulder disability more nearly approximated limitation of motion to shoulder level as contemplated by the next higher 20 percent rating under Diagnostic Code 5201.  Specifically, although the November 2007 VA examiner indicated that active motion was to 100 degrees, the Veteran was noted to have pain throughout the entire range of motion.  Further, the examiner indicated that the Veteran's left shoulder disability caused "severe" problems with chores, shopping, exercise, recreation, traveling, and sport activities.  For these reasons, and considering the Veteran's flare-ups when lifting and carrying heavy objects, the Board will resolve reasonable doubt in the Veteran's favor and finds that the Veteran's disability more nearly approximates a 20 percent rating by operation of DC 5201 and § 4.59.

The Board next finds that a rating in excess of 20 percent is not warranted for the entire rating period on appeal.  Even considering pain, the Veteran was able to flex the left shoulder to more than 90 degrees.  See March 2015 VA examination report. Further, although Section 4.59 operates to provide "at least the minimum compensable rating" available under the DC for a specific joint, the Board finds that a higher rating is not warranted in excess of 20 percent.  During the March 2015 VA examination, the Veteran complained of occasional left shoulder pain that increased when doing overhead activities.  The Board finds that this does not more nearly approximate limitation of motion midway between the side and shoulder level as contemplated by a 30 percent rating under Diagnostic Code 5201. 

Further, there is no evidence that the Veteran suffers ankylosis of the left shoulder or loss of head, nonunion, malunion, fibrous union or dislocation of the left humerus.  As such, DC 5200 (ankylosis) and DC 5202 (other impairment of the humerus) are not for application in this case.

Additionally, the Veteran is not entitled to a separate or higher rating under DC 5203 for dislocation of his left clavicle.  DC 5203 provides for a 10 percent or 20 percent rating based on dislocation, nonunion or malunion of the clavicle or scapula.  Here, the evidence shows that the Veteran did not have a dislocation, nonunion or malunion of the clavicle or scapula at any point during the appeal period.  Thus, a separate or higher 10 percent or percent rating is not warranted.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating of 20 percent, but no higher, for degenerative disc disease of the cervical spine is granted.

A rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to March 18, 2015, and in excess of 20 percent thereafter, is denied.

A rating of 20 percent for left shoulder bursitis prior to March 18, 2015 is granted. 

A rating in excess of 20 percent for left shoulder bursitis beginning March 18, 2015 is denied. 



REMAND

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is part of an initial rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  During a March 2015 VA spine examination, the examiner indicated that the Veteran's lumbar spine disability impacted his ability to work.  A March 2013 VA psychiatric examination indicate that the Veteran last worked in September 2012 and quit due to his "physical conditions."  Thus, the issue of entitlement to a TDIU, to include on an extraschedular basis pursuant to 
38 C.F.R. § 4.16 (b) (2017), has been raised in connection with his increased rating claims.

To date, the Veteran has not been provided with the Veterans Claims Assistance Act (VCAA) notice requirement for a TDIU claim.  Therefore, on remand, the AOJ should send the Veteran proper notice, afford him the opportunity to file a formal claim for TDIU, and then adjudicate this matter in the first instance to avoid any prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the proper VCAA notice that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Thereafter, and after any further development deemed necessary, readjudicate the claim for entitlement to a TDIU, to include on an extraschedular basis pursuant to 
38 C.F.R. § 4.16 (b).  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond. Thereafter, the appeal should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


